539 Pa. 382 (1995)
652 A.2d 826
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING, Appellant,
v.
Joel L. DIAMOND.
Supreme Court of Pennsylvania.
Argued January 24, 1994.
Decided January 19, 1995.
Timothy P. Wile, Lansdale, Harold H. Cramer, Philadelphia, John L. Heaton, Harrisburg, for Comm., D.O.T.
Bernard M. Berman, Stephen M. Asbel, Media, for J. Diamond.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.


*383 ORDER

PER CURIAM:
Appeal dismissed as having been improvidently granted.
MONTEMURO, J., is sitting by designation.